United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-793
Issued: October 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 8, 2011 appellant, through his representative, filed a timely appeal from the
August 13, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which affirmed the termination of his disability compensation. Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s disability
compensation on the grounds that the accepted meniscal tear in his left knee no longer disabled
him for work.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 24, 1998 appellant, a 43-year-old letter carrier, sustained an injury in the
performance of duty when he stepped out of his truck to deliver mail and hyperextended his left
knee. He did not feel any pain initially, but as he continued his route in the next development, he
noticed discomfort in the posterior medial aspect.
Electrodiagnostic studies confirmed a horizontal tear of the posterior horn of the left
medial meniscus.2 OWCP accepted appellant’s claim for left knee meniscus tear. On May 8,
1998 he underwent an arthroscopic posterior medial meniscal debridement and synovectomy
with an open popliteal cyst plica excision. Appellant received a schedule award for permanent
impairment to his left lower extremity.3
Appellant claimed compensation for temporary total disability beginning May 15, 2001
as a result of his March 24, 1998 employment injury. OWCP developed the claim as one of
recurrence. Appellant indicated that on September 26, 2000 he fell on both knees in the
performance of duty after his left knee buckled.4 He thought the fall “may have done some more
damage to my knees and my feet.” Appellant added that he also had a job-related injury to his
feet. He explained that on May 15, 2001 he had a swollen left foot from excessive walking at
work the day before. OWCP accepted a recurrence of disability.5 It paid compensation for
temporary total disability on the periodic rolls commencing in 2002.
Dr. James H. Reid, the attending Board-certified orthopedic surgeon, reported that
appellant had injuries to both knees in the form of torn menisci requiring arthroscopic surgery
with the development of subsequent degenerative arthritis. Noting that appellant’s knees were
chronically painful and aching, he found that appellant was unable to work. Dr. Peter A.
Feinstein, a Board-certified orthopedic surgeon and OWCP second opinion physician, reported
an extremely benign physical examination. He had “no problem with the idea” that appellant
had x-rays or other diagnostic studies indicating osteoarthritis of the knees, but with no objective
findings on physical examination, appellant no longer continued to have residuals of the accepted
work injury. Dr. Feinstein found that appellant had no disability referable to the injury and
explained that any symptomatology or progression extending more than a year after the injury
was due to degenerative natural aging processes. He found appellant clearly capable of returning
to work.
To resolve this conflict, OWCP referred appellant, together with his medical record and a
statement of accepted facts, to Dr. Dale J. Federico, a Board-certified orthopedic surgeon.
Dr. Federico related appellant’s history, medical treatment and current complaints. On physical
2

The study also confirmed generalized arthritis with associated loss of articular cartilage.

3

The rating was based on partial medial meniscectomy, patellofemoral pain and crepitation, quadriceps weakness
and range of motion.
4

The record elsewhere indicates he fell on September 13, 2000.

5

The February 19, 2002 letter indicated that OWCP was accepting a recurrence of appellant’s right knee injury,
but the OWCP file number and date of injury identified the accepted March 24, 1998 left knee injury.

2

examination of the left knee he noted symmetrical range of motion to flexion and extension from
0 to 120 degrees, no tenderness to the articular surface of his patella, no pain with manipulation
of the patella, no evidence of effusion, no laxity to varus and valgus stress or anterior and
posterior translation, no evidence of palpable osteophytic formation, and no joint line tenderness
medially or laterally. Dr. Federico’s impression was that appellant tore a meniscus and was
treated with surgery. He then had a fall on his knee, but currently he had no medical restrictions
on returning to his regular job on a full-time basis. Dr. Federico states: “He is capable of
working.”
In a decision dated October 30, 2009, OWCP terminated appellant’s compensation
effective November 22, 2009. It found that Dr. Federico’s opinion represented the weight of the
medical opinion evidence and established that appellant no longer had any residuals or disability
due to the accepted medical condition.
Dr. Reid diagnosed post-traumatic degenerative arthritis of the knees and found that
appellant was disabled as a result of the work-related injuries and the development of
posttraumatic arthritis. “Evidently,” he stated, “an IME was recently performed which stated
that he was perfectly fine and had no problems. Dr. Reid was able to return to full and normal
duty immediately.” He reiterated, however, that appellant’s symptoms had worsened over the
years, not improved. An x-ray obtained on April 16, 2010 revealed mild to moderate
degenerative changes of the knees.
In a decision dated August 13, 2010, an OWCP hearing representative affirmed the
termination of appellant’s disability compensation. She found that the weight of the medical
opinion evidence rested with Dr. Federico, the impartial medical specialist, who established that
appellant was capable of returning to the date-of-injury position with no restrictions. The
hearing representative set aside the termination of medical benefits for the accepted meniscal tear
and surgery and remanded the case for further development on that issue.
On appeal, appellant’s representative argued that Dr. Federico based his opinion on an
inaccurate medical history, as he referred to a psychological report not relating to appellant but to
appellant’s son, a record that became associated with appellant’s case file when he was
attempting to obtain health insurance for his son. Appellant’s representative also argued that
Dr. Federico’s opinion was not well reasoned, as he did not have the x-rays taken in March 2008
that could confirm osteoarthritis. Further, he argued that Dr. Federico did not discuss whether
osteoarthritis was in any way related to the work injury or approved surgery. He also argued that
Dr. Federico demonstrated no awareness of appellant’s duties as a letter carrier.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his duty.6 “Disability” means the incapacity,

6

5 U.S.C. § 8102(a).

3

because of an employment injury, to earn the wages the employee was receiving at the time of
injury. It may be partial or total.7
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.8 After it has determined that an employee has disability
causally related to federal employment, OWCP may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.9
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.10 When there exist opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.11
ANALYSIS
OWCP accepted that appellant sustained a left knee meniscus tear in the performance of
duty on March 24, 1998. It has the burden of proof to justify the termination of disability
compensation for the accepted employment injury.
To resolve a conflict on whether the accepted employment injury continued to disable
appellant for work, OWCP properly referred appellant to Dr. Federico, a Board-certified
orthopedic surgeon. OWCP provided him with appellant’s medical record and a statement of
accepted facts so he could base his opinion on a proper medical and factual history. Dr. Federico
noted that appellant tore a meniscus and was treated with surgery, then had a fall on his knee.
Currently he had no medical restrictions on returning to his regular job. Dr. Federico’s
conclusion was well supported by his findings on physical examination, which were normal with
respect to tenderness, effusion, palpation, range of motion, patellar manipulation and laxity.
Appellant had complaints of some stiffness during the day, and stiffness and pain with long
episodes of standing, squatting and kneeling. Dr. Federico found no clinical reason the accepted
meniscal tear was preventing him from returning to full duty.
The Board finds that Dr. Federico’s opinion is based on an accurate history and is
sufficiently well reasoned that it must be accorded special weight in resolving the conflict on
appellant’s disability status. As the weight of the medical opinion evidence establishes that the
accepted left knee meniscus tear no longer disabled appellant for work, the Board finds that
7

20 C.F.R. § 10.5(f).

8

Harold S. McGough, 36 ECAB 332 (1984).

9

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).
10

5 U.S.C. § 8123(a).

11

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

4

OWCP has met its burden of proof to terminate disability compensation for the accepted medical
condition. The Board will affirm OWCP’s August 13, 2010 decision.
Appellant’s representative argues that Dr. Federico based his opinion on an inaccurate
medical history, but there is no evidence the doctor based his opinion on the psychological report
to which the representative refers. Dr. Federico made no mention of the report when he
addressed the issue to be resolved. He referred instead to the mechanism of injury, the accepted
medical condition and, most importantly it seems, the absence of related clinical findings.
Appellant’s representative argues that Dr. Federico’s opinion was not well reasoned
because he did not have x-rays obtained in March 2008. It must be remembered that
osteoarthritis is not an accepted medical condition. OWCP accepted that appellant tore the
medial meniscus in his left knee, for which he underwent a partial meniscectomy. X-rays in
2008 that might confirm the presence of osteoarthritis are not germane to whether appellant
should continue to receive wage-loss compensation for the accepted meniscal tear. The burden
of proof to establish a causal relationship between the March 24, 1998 employment injury and
any diagnosis of osteoarthritis is appellant’s. OWCP’s burden to justify the termination of
disability compensation relates solely to the accepted meniscal tear.
As for whether Dr. Federico was aware of appellant’s duties as a letter carrier, OWCP
described those duties in the statement of accepted facts and provided that statement to
Dr. Federico so he could base his opinion on a proper history.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s disability compensation on
the grounds that the accepted meniscal tear in his left knee no longer disabled him for work.

5

ORDER
IT IS HEREBY ORDERED THAT the August 13, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

